DETAILED ACTION
 	This Office Action is in response to the application filed on 09/09/2019 in which claims 1-20 are presented for examination on the merits. 
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement

 	The information disclosure statement (IDS) submitted on 09/09/2019 and 03/19/2020 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Drawings

The drawings filed on 09/09/2019 are accepted by the examiner.
 	Priority

 	The application is filed on 09/09/2019 and this claim foreign priority of KR10-2018-0107384 (REPUBLIC OF KOREA) filed on 09/07/2018.
 				Allowable Subject Matter
1.	  Claims 1-20 are allowed over prior art of record.
Reasons for Allowance
2. 	The following is an examiner’s statement of reasons for allowance:
  	Independent claims 1, 8, 14, and 18 are allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.

 Dare et al. (US 20030163687 A1, cited in PTO-892) discloses a method for key certification in a public key infrastructure, the public key infrastructure having a network formed of a plurality of nodes, each node having a private and public key pair, the nodes being either or both a certifying node and a certified node, a certifying node providing a digital certificate making reference to the public key of a certified node and the digital certificate being signed by the private key of the certifying node, the method comprising: providing a root public key for a user, the root public key being at a any node in the network chosen by the user, and providing a chain of digital certificates from the node with the root public key across the node network to any other node (Dare, Paragraph 0026).
 Further, Dare et al. discloses a system for key certification in a public key infrastructure, the public key infrastructure having a network formed of a plurality of nodes, each node having a private and public key pair, the nodes being either or both a certifying node and a certified node, a certifying node providing a digital certificate making reference to the public key of a certified node and the digital certificate being signed by the private key of the certifying node, the system comprising: a root public key for a user, the root public key being at a any node in the network chosen by the user, and a chain of digital certificates from the node with the root public key across the node network to any other node (Dare, Paragraph 0032).

 	Further, Park et al discloses the method for delivering the certificate of the profile providing server and the signature value of the profile providing server included in the response message to the eUICC; receiving an one-time public key of the eUICC and a signature value of the eUICC from the eUICC; transmitting a profile package request message including the one-time public key of the eUICC and the signature value of the eUICC to the profile providing server; and delivering a profile package, received in response to the profile package request message, to the eUICC so as to install the profile package, wherein the received eUICC certificate further includes an eUICC manufacturer (EUM) certificate (Park, Paragraph 0016).
	Ruckriemen et al (US 20200244470 A1, cited in PTO-892) discloses a method for issuing a virtual document in a blockchain and to a system for carrying out the method. Documents, such as credentials, usually comprise a document body, for example made of paper, on which they are issued and can be easily forged using 
 	Further, Ruckriemen discloses a system for issuing, distributing and checking digital certificates. In an asymmetric crypto system, a digital certificate is used to confirm the authenticity of a public key and the permissible scope of application and validity thereof. The digital certificate itself is protected by a digital signature, the genuineness of which can be checked with the public key pair of the issuer of the certificate. Again, a digital certificate is used to check the authenticity of the issuer key. In this way, it is possible to establish a chain of digital certificates, each confirming the authenticity of the public key which can be used to check the prior certificate. Such a chain of certificates forms what is known as a validation path or certification path (Ruckriemen Paragraph 0063).
	In view of the foregoing, the prior arts of records either alone or in combination, do not disclose these specific limitations “.. transmitting the information of certificates supported by the SSP to the SPBM; and receiving a certificate of the SPBM for key agreement, information of public key identifiers of certificate issuers to be used by the SSP, and information of the family identifier from the SPBM, wherein, the information of 
 	The claimed subject matters are novel and non-obvious in scope over the prior art of record as the prior-art references fail to teach each and every features of the independent claim(s) including the limitations set forth above.
 	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in each of the independent claims 1, 8, 14, and 18under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
					Conclusion	
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498